        Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT


MOHAMED SAAD,                               :
                                            :
               Plaintiff,                   :
                                            :      CIVIL CASE NO. 3:19-CV-00135
v.                                          :
                                            :
ASML US, LLC                                :
                                            :      February 27, 2020
                                            :
               Defendant.                   :


      LOCAL RULE 56(A)1 STATEMENT OF UNDISPUTED MATERIAL FACTS

       Pursuant to Fed. R. Civ. P. 56, and Local Rule 56(a), Defendant ASML US, LLC
(“ASML”) submits the following statement of undisputed material facts:
       1.      ASML is an innovation leader in the semiconductor industry. See Declaration of
Chris Reed, attached hereto as Exhibit A (“Reed Decl.”) at ¶ 5.
       2.      The company designs and manufactures lithography machines, which are used by
companies like Intel and Samsung to produce microchips for smartphones and other devices.
Reed Decl. at ¶ 6.
       3.      ASML has plants throughout the United States, including one in Wilton,
Connecticut. Reed Decl. at ¶ 7.
       4.      Plaintiff Mohamed Saad is an experienced, well-qualified mechanical design
engineer. See December 17, 2019 Deposition of Chris Reed, relevant excerpts attached hereto as
Exhibit B (“Reed Depo.”), at pp. 26:15-27:7; see also Exhibit 1 to Reed Decl..
       5.      He has a bachelor’s degree and a master’s degree in mechanical engineering.
Reed Decl. at ¶ 9.
       6.      And he has a Ph.D. in mechanical engineering from the University of North
Carolina, a well-known school for precision mechanics, which is what Saad was hired to do for
ASML. Reed Depo., at pp. 26:15-27:7; Exh. 1 to Reed Decl. at ASML-SAAD.00002.
        Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 2 of 14




        7.     Saad worked for ASML as a Design Engineer 2 in Wilton, Connecticut reporting
to Engineering Manager Chris Reed. See August 13, 2019 Deposition of Mohamed Saad,

relevant excerpts attached hereto as Exhibit C (“Saad Depo.”), at pp. 65:25-66:11, 82:15-16.
        8.     Chris Reed was the decisionmaker who hired Saad on January 4, 2016, and he
was the decisionmaker who discharged Saad less than 20 months later, on August 24, 2017.
Reed Depo., at pp. 25:2-8, 99:5-16; see also Complaint [Dkt. 1] (“Compl.”) at ¶¶ 8, 11.
        9.     From the time he was hired, Saad underperformed in his role which caused delays
and increased costs on Saad’s projects. See generally Exhs. 2-3 to Reed Decl.; Reed Depo., at
pp. 51:24-53:2, 54:15-55:8, 63:13-64:4; Saad Depo., at pp. 110:22-111:9, 200:25-203:22.
        10.    For example, one of Saad’s primary projects in 2016 was designing a fiber
connection plate (“FCP”) for the “Orion” project. Reed Depo., at p. 121:18-25.
        11.    The FCP required a relatively simple design, and as an experienced design
engineer, Saad should have been able to create a timely design for the FCP that was flawless by
the time it reached the production floor. Reed Decl. at ¶ 17; Reed Depo., pp. 42:3-22, 54:15-
55:8.
        12.    In reality, Saad’s FCP drawings had numerous errors that had to be fixed prior to
production. Exh. 2 to Reed Decl. at ASML-SAAD.00038; Reed Depo., at pp. 42:3-22, 51:24-
53:2, 54:15-55:8, 63:13-64:4.
        13.    Basic flaws, such as threads being the wrong size so that bolts could not screw all
the way into holes, riddled Saad’s designs. Exh. 2 to Reed Decl. at ASML-SAAD.00038; Reed
Depo., pp. 61:9-62:12.
        14.    Then when ASML sent Saad’s first FCPs to the production floor, numerous
production issues were discovered that were attributed to design flaws built into the FCP by
Saad. Reed Depo., at pp. 54:15-55:8.
        15.    Those errors had to be fixed, which resulted in unplanned work that caused delays
and increased expense to the project. Reed Depo., at pp. 61:9-62:6, 38:6-39:1; Saad Depo., at
pp.110:12-111:9, 190:15-20.


                                                2
        Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 3 of 14




       16.     Chris Reed initially gave Saad the benefit of the doubt, and coached him
throughout 2016 to help him improve his work quality. Reed Decl. at ¶ 18. But as 2016 wore

on, Saad’s consistently poor design quality, lack of attention to detail, lack of urgency (and
resulting missed deadlines), and numerous errors that had to be caught by his coworkers became
too problematic for ASML. Reed Decl. at ¶ 18.
       17.     At the end of 2016, Reed rated Saad’s 2016 work quality as “below expectations,”
and gave him an overall year-end performance rating of “partially meets expectations” (the
average of a “meets expectations” rating on how he contributed, and a “below expectations”
rating on what he contributed). Exh. 2 to Reed Decl. at ASML-SAAD.00042. Reed included the
following feedback in Saad’s 2016 performance evaluation:

               2016 cannot be considered a success for Mohamed. The year
               started rocky which can be partly attributed to the team
               development of the FCP. A concept was arrived upon, but the
               resulting quality can be attributed to the execution of the concept
               and as executor, responsibility of this result rests with Mohamed’s
               performance.
                                                 ***
               In line with other targets, high quality was not achieved, timeliness
               and documentation had issues, a presentation to the Group on
               Mohamed’s ASML work did not happen. Performance cannot be
               considered meeting…expectations.

                                              ***
               Mohamed continues to have issues with sense of urgency and
               energy even after discussions on the topic. Being present
               physically and mentally are required for adequate performance.
Exh. 2 to Reed Decl. at ASML-SAAD.00040-42.
       18.     For his part, Saad recognized there were areas in which he was struggling – he
even rated himself “below the target” in one key area in his 2016 performance review – and he
committed to work to improve his struggling performance. Reed Decl., at ¶ 11; Exh. 2 to Reed
Decl. at ASML-SAAD.00039; Saad Depo., at pp. 200:25-203:22.
       19.     Because he was rated “partially meets expectations” in his 2016 performance
evaluation, ASML protocol required Saad to automatically be placed on a Performance




                                                 3
        Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 4 of 14




Improvement Plan (“PIP”) in 2017 to help rehabilitate his poor job performance. Saad Depo., at
pp. 181:3-8, 194:3-8; Reed Depo, at p. 93:18-23.

       20.     The fact that Saad would be required to successfully complete a PIP in 2017 to
keep his job was predetermined as of the time his performance score was assigned at the end of
2016. Reed Decl. at ¶ 12.
       21.     Reed prepared Saad’s PIP in the Spring of 2017, and delivered it to Saad on or
about May 25, 2017. Reed Decl. at ¶ 13; Reed Depo., at p. 95:12-25.
       22.     The PIP identified three areas in which Saad needed to improve in order to keep
his job: (1) attention to detail (eliminating errors and improving work quality); (2) being present
(being engaged in his work; demonstrating a sense of urgency and energy needed to meet
commitments); and (3) meeting commitments (committing to and meeting deliverable due dates
so project delays would not result). Exh. 3 to Reed Decl. at pp. ASML-SAAD.00026-28. The
PIP included numerous examples of all three performance problems to help Saad recognize
where improvement was needed. Id.
       23.     Saad agrees that when he was placed on the PIP he needed to improve upon being
present (attending meetings and sharing in meetings) and meeting commitments (hitting
deadlines). Saad Depo., at pp. 200:25-203:22. Saad also agrees he had lost his focus at work,
which delayed his work product. Saad Depo., at pp. 202:22-203:4.
       24.     ASML gave Saad 60 days to successfully complete his PIP. Exh. 3 to Reed Decl.
at ASML-SAAD.00026; Saad Depo., at p. 205:12-25. To ensure Saad had more than enough
time to demonstrate improvement, Reed only counted weekdays in calculating the 60-day
deadline, which expired on or about August 15, 2017. Reed Decl. at ¶ 14.
       25.     Throughout the PIP, Reed met with Saad every week one-to-one to evaluate his
progress, identify action items to help him improve, and to record feedback and task status in a
working version of the PIP they updated each week together. Saad Depo., at p. 223:2-22; Reed
Depo, p. 91:2-10; see generally Exhs. 4-6 to Reed Decl..




                                                4
         Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 5 of 14




         26.   Reed also met regularly with Saad’s Team Lead (Matthew Urmaza) and Architect
David Taub (with whom Saad worked closely) to elicit feedback on Saad’s job performance and

his workload. Reed Decl. at ¶ 16; see also Exhs. 9 and 13 to Reed Decl..
         27.   Saad testified that the expectations of the PIP were clear to him, and he had all the
tools and resources he needed to achieve success under the PIP. Saad Depo., at pp. 204:17-
205:2.
         28.   Saad committed to improve his performance, and he even provided Reed with a
written explanation of how he would improve his performance in the areas outlined in his PIP.
Saad Depo., at pp. 219:3-220:18.
         29.   Saad agreed there was never any reason he could not be successful at ASML.
Saad Depo., at p. 79:14-18. Saad also testified that he understood he could be fired if he did not
demonstrate sufficient improvement under the PIP. Saad Depo., pp. 215:25-216:3.
         30.   At the time Saad was hired, he went through ASML new-hire orientation, which
included training on ASML’s Human Resources policies, including its leave of absence policy
which provides employees notice of their FMLA rights.           Saad Depo., at pp. 79:23-80:14;
Declaration of Jennine Labriola, attached hereto as Exhibit D (“Labriola Decl.”) at ¶ 6.
         31.   As an ASML employee, Saad had 24/7 access to ASML’s HR policies through its
secure intranet, so he was able to review his FMLA rights any time. Saad Depo., at pp. 81:17-
82:2; Labriola Decl. at ¶ 7.
         32.   ASML’s leave of absence policy explains all facets of FMLA eligibility and
leave, including that FMLA leaves are unpaid (but paid leave may be used for family care and
medical leaves), and FMLA must be requested in writing. Exh. 1 to Labriola Decl. at pp.
ASML-SAAD.000202-203.
         33.   The policy also provides for up to six (6) months of non-FMLA medical leave to
employees who have exhausted their FMLA or who are not yet eligible for FMLA leave. Exh. 1
to Labriola Decl. at p. ASML-SAAD.000201.




                                                 5
          Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 6 of 14




          34.   In 2016, Saad ran his paid leave balances (sick and vacation) into the negative
while allegedly caring for his wife who he claimed had been in and out of hospitals undergoing

medical treatments for Crohn’s disease. See email chain concluding on October 24, 2016,
attached hereto as Exhibit E (ASML-SAAD.001343) (authenticated at Saad Depo., at pp. 153:4-
155:4, 166:6-11); see also Exh. 3 to Labriola Decl..
          35.   On October 17, 2016, more than two months before he became FMLA-eligible,
Saad emailed Reed because he needed additional time off to care for his wife who required more
medical treatment for her condition. Exh. E.
          36.   In response to Saad’s email, Reed met with Saad in person on October 24, 2016 to
discuss Saad’s need for more time off. Reed Depo., at pp. 85:9-86:8.
          37.   Reed explained the FMLA benefits Saad would become eligible for in January
2017, and also encouraged Saad to talk to Human Resources (“HR”) regarding other leave
benefits that may be available to him before then. Exh. E; Reed Depo., at pp. 85:9-86:6.
          38.   That same day, Reed sent a follow-up email to Saad attaching the company’s
FMLA policy and encouraging Saad to contact HR:

                Mohamed, [a]s we discussed today FMLA is an avenue. The exact
                policy is here:
                https://my.asml.com/locations/us/uswide/US-
                HRO/Documents/Administrative%20Policies/103.pdf
                You need to have worked 12 months before taking advantage of it.
                For further details contact HR.
Exh. E.
          39.   Saad admits he did not contact HR or click on the link to view ASML’s leave
policy, but he acknowledges he could have done so if he wanted to. Saad Depo., at pp. 168:11-
18, 170:15-171:16, 172:10-21.
          40.   The first time Saad claims he engaged in FMLA-protected activity was the third
week of May 2017 when he allegedly notified ASML of his wife’s high-risk pregnancy. Saad
Depo., at pp. 123:22-126:25.




                                                6
        Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 7 of 14




       41.     Notably, the serious health condition Saad argues entitled him to FMLA in 2017
(his wife’s high-risk pregnancy) was different than the condition his wife had in 2016 (Crohn’s

Disease) which caused him to exhaust his paid leave, then inquire about other leave options.
Compare Exh. E with Saad Depo, at p. 123:22-25.
       42.     Even then, however, Saad did not ask the company for any benefits under the
FMLA. Saad Depo., at pp. 124:1-126:25.
       43.     According to Saad, he merely gave Reed “a heads-up” that his wife may call him
in the middle of a meeting, and he would have to run back home to pick her up and take her to
the hospital. Saad Depo., at pp. 124:1-126:25.
       44.     Saad never requested intermittent or reduced-schedule leave from ASML – rather,
Saad only asked the company to bless his time off at the moment he took it, which the company
always did. Saad Depo., at pp. 46:5-47:1; see also ¶¶ 53-54, infra. And he always notified
ASML of his need for time off verbally – never in writing as ASML’s policy requires. Saad
Depo., at pp. 46:5-47:1.
       45.     In his lawsuit, Saad now claims that he needed intermittent FMLA leave (“a few
days off at a time”) in 2017. Saad Depo., at pp. 33:25-34:6.
       46.     Saad testified that he would only have needed FMLA leave if he had exhausted
his paid vacation and sick time, which ASML’s leave policy allowed him to use before taking
unpaid FMLA leave. Saad Depo., at pp. 22:24-23:8; Labriola Decl. at ¶ 9; Exh. 1 to Labriola
Decl. at ASML-SAAD.000202.
       47.     And indeed that is exactly what Saad did in 2016 when he ran his paid leave into
a negative balance, then reached out to inquire about other leave options available to him. Exh.
E; Exh. 3 to Labriola Decl..
       48.     According to Saad, as long as he had paid time off, he would have used it to care
for his wife when needed; he would not have let it sit in the bank:

               Q. So if you had any sick or vacation time in the bank, you would
               have used that to care for your wife if she needed to be cared for;
               right?


                                                 7
        Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 8 of 14




               A. Yes.
               Q. You wouldn’t just let –
               MR. SABATINI: Object to form.
               BY MR. NAYLOR:

               Q. You wouldn’t just let sick or vacation time sit in the bank for
               conservation purposes if your wife needed you to be home; right?
               A. No.
Saad Depo., at p. 25:5-15; see also Saad Depo. At p. 216:4-216:22.
       49.     Additionally, Saad had an economic incentive to use his paid time off before
requesting unpaid FMLA because the longest his family could have survived without his income
was just two weeks. Saad Depo., at p. 38:9-20.
       50.     And Saad does not dispute that, after becoming FMLA eligible on January 4,
2017, he always had a net positive balance of paid leave which he could have used to care for his
wife when necessary. See generally Exh. 2 to Labriola Decl.; Saad Depo, at p. 146:18-22.
       51.     In fact, a review of Saad’s paystubs reflects that Saad’s net paid leave balance
never dipped below 45.8 hours after he allegedly notified Reed of his wife’s high-risk pregnancy
in late May 2017. Labriola Decl. at ¶ 12; Exh. 3 to Labriola Decl..
       52.     Saad’s three final paychecks (Exh. 2 to Labriola Decl. at ASML-SAAD.001362-
1364), which are all dated September 1, 2017, reflect negative sick and vacation balances
because ASML paid Saad’s accrued paid leave out at termination, but in fact overpaid him 22.64
sick hours and 4.62 vacation hours beyond what he was owed, due to a payroll error. Labriola
Decl. at ¶ 13; Saad Depo., at pp. 142:7-12, 144:4-12.
       53.     Saad acknowledges that nobody at ASML ever told him he could not go home to
care for his wife when he needed to, and nobody stopped him from doing so. Saad Depo., at pp.
101:13-102:4, 108:14-19.




                                                 8
        Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 9 of 14




       54.       Similarly, Saad testified that during the time he was FMLA eligible, if his wife’s
condition ever required him to leave work to be home with her, he always did so. Saad Depo.,

at p. 148:10-15.
       55.       ASML is aware of only one instance in 2017 where Saad requested time off work
to care for his wife. Reed Decl. at ¶ 32; Reed Depo., at pp. 87:14-90:5. In that instance, Saad
took August 21 to August 23, 2017 off work, and used his available sick pay to cover his
absence. Exh. 2 to Labriola Decl. at p. ASML-SAAD.001362; Labriola Decl. at ¶ 15.
       56.       When Saad returned to work on August 24, 2017, he informed the company that
his wife had been in the hospital. Reed Decl. at ¶ 32.
       57.       Additionally, at the time Saad returned to work on August 24, 2017 he had no
plans to take any additional time off work. Saad Depo., at p. 265:7-11.
       58.       Saad admits he has no evidence that ASML interfered with his FMLA rights.
Saad Depo., at pp. 38:23-39:3.
       59.       Although the expectations in his PIP were clear, and he had the tools and
resources needed to successfully complete his PIP, Saad failed to successfully complete the
requirements of his PIP. Saad Depo., at pp. 204:17-205:2, 195:10-14, 250:18-251:8; Exh. 7 to
Reed Decl..
       60.       Saad admits he missed meetings during his PIP. Saad Depo., at p. 215:9-12.
       61.       Reed caught Saad sleeping during a team meeting and had to nudge him awake
(Reed Depo., at pp. 123:24-124:7), Urmaza caught Saad snoring in his cubicle on July 19, 2017
and again on August 10, 2017 (Exh. 8 to Reed Decl.), and Saad himself admitted to sleeping on
the job four times in June and July of 2017 (Saad Depo., at p. 243:19-23).
       62.       Despite his agreement that being present and engaged was an area in which he
needed to improve, Saad failed to do so during his PIP. Saad Depo., at pp. 200:25-201:12; Reed
Decl. at ¶ 21.




                                                 9
       Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 10 of 14




       63.     Meeting deadlines was part of his job, and Saad acknowledged that his failure to
meet deadlines could delay the whole project and cost ASML a lot of money. Saad Depo., at pp.

110:9-111:9.
       64.     Reed mentored Saad on a weekly basis, helping him to develop a day-to-day plan
for how he was going to get his work done by the commitment dates, but Saad’s performance
problems persisted and his pace of work was too slow. Reed Depo., at pp. 113:18-116:18.
       65.     As a result, Saad admits he turned in his work product late and “did not hit
deadlines during the PIP.” Saad Depo., at pp. 128:12-18, 215:9-12.
       66.     Despite his acknowledgement that meeting commitments was an area in which he
needed to improve, Saad failed to do so during his PIP. Saad Depo., at pp. 200:25-201:12,
215:9-12.
       67.     Saad acknowledges that ASML had the right to expect him to do his work with
precision, free of needless errors. Saad Depo., at pp. 197:18-198:3.
       68.     But those errors persisted after Saad was put on the PIP. Saad Depo., pp. 94:6-10,
197:1-25.
       69.     So, in early July 2017, Reed decided to clear everything else from Saad’s plate so
he could focus his time exclusively on designing the objective test fixture, which was his most
important project. Exh. 9 to Reed Decl.; Reed Depo., at pp. 113:18-114:8; Saad Depo., at pp.
239:17-20, 89:1-25.
       70.     Reed did this so Saad could focus on one thing, without the distractions of other
projects, and to ensure Saad had more than enough time to complete the objective test fixture on
time and free of errors. Reed Depo., at pp. 108:11-22, 113:18-114:8; Exh. 9 to Reed Decl..
       71.     But even with this extra time, Saad’s designs for the objective test fixture
continued to suffer from defects and errors, which had to be caught by Saad’s coworkers. Reed
Depo., at pp. 114:17-115:19; see generally Exhs. 10-11 to Reed Decl..
       72.     Saad would take his coworkers’ feedback on the defects and errors back to his
desk, then claim he had fixed them and solved all of the issues, only to present the design again


                                               10
        Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 11 of 14




with many of the same defects and often new defects that didn’t exist in the prior version, thus
creating extra work and causing delays in the project schedule. Reed Depo., at pp. 57:21-58:25,

114:17-116:18; see generally Exhs. 10-13 to Reed Decl..
        73.    On or about August 15, 2017, the day Saad’s PIP expired, Reed opened up Saad’s
3D CAD model to view his design (which at that late date should have been error-free), and
immediately discovered errors, including a critical mechanical interference, which made the
design un-manufacturable and unusable. Reed Depo., at pp. 44:15-45:19; Reed Decl. at ¶ 19.
        74.    The errors in Saad’s design were so significant that the objective would not have
mounted to the fixture – which was the entire purpose of the design. Reed Decl. at ¶ 20;
ASML.184; Reed Decl).
        75.    David Taub marked up Saad’s designs and sent them back to him in an email that
explained the errors and circled them in Saad’s design. Exh. 12 to Reed Decl. at ASML-
SAAD.000184.
        76.    Saad acknowledged his primary error (“[s]omehow the angle shifted 5 degrees
with the last update”) and claimed he had fixed it.          Exh. 12 to Reed Decl. at ASML-
SAAD.000183.
        77.    But Taub, Urmaza and Reed found numerous other errors that made the design
un-manufacturable and unusable. Exh. 12 to Reed Decl. at ASML-SAAD.000181; Reed Decl. at
¶ 19.
        78.    Because Saad’s design still had numerous critical errors, despite Reed’s coaching
and extra time ASML had given Saad by clearing his plate, Reed concluded that Saad had failed
to meet the “attention to detail” prong of his PIP – just like he failed to meet the “being present”
and “meeting commitments” prongs as well. Reed Decl. at ¶ 21.
        79.    Accordingly, on or about August 15, 2017, Reed made the decision to terminate
Saad’s employment for performance reasons.; specifically, because he failed to meet the
requirements of his PIP. Reed Decl. at ¶ 22




                                                11
       Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 12 of 14




       80.      Saad acknowledges that his job performance did not improve, and actually got
worse, while he was on the PIP. Saad Depo., at p. 195:10-14.

       81.      Saad agrees that Chris Reed determined he had failed his PIP. Saad Depo., at pp.
250:18-251:8.
       82.      Saad acknowledges that his poor performance is the reason ASML fired him.
Saad Depo., at p. 257:16-19.
       83.      Saad even testified that in July 2017 he sensed he was failing the PIP and was at
risk of losing his job, so he began applying for jobs at other companies. Saad Depo., at pp.
270:5-271:23.
       84.      Saad agrees that Reed made the decision to terminate his employment one or two
weeks before his actual termination based, in part, on the misalignment identified in David
Taub’s August 15, 2017 email to Saad. Saad Depo., at pp. 94:6-95:1, 96:17-20, 251:24-252:14;
see generally Exh. 8 to Reed Decl..
       85.      After Reed decided on or about August 15, 2017 to terminate Saad’s employment
based on his failed PIP, Reed set up a meeting with his boss Ken Bogursky, and HR
representatives Cynthia Houston and Jennine Labriola, to discuss the logistics of the termination.
Reed Decl. at ¶ 23.
       86.      They met on August 22, 2017 (the first date that was convenient for all
participants), and it was decided that Reed and Houston would communicate the termination to
Saad when he returned to work on August 24, 2017. Reed Decl. at ¶¶ 23-24.
       87.      On August 24, 2017, Reed and Houston informed Saad that he was being
discharged for failing to meet the goals of his PIP. Reed Decl. at ¶ 25; Saad Depo., at p. 258:7-
12; Compl. ¶ 11.
       88.      During his deposition, Saad narrowed his FMLA interference claim to the single
allegation that “ASML interfered with [his] right under the FMLA by failing to inform [him] of
the FMLA and the possibility that [he] could have benefits under the FMLA.” Saad Depo., at p.
54:10-14.


                                               12
       Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 13 of 14




       89.    According to Saad, if ASML had informed him of his FMLA rights on his first
day of employment, he would have no claim against the company and would not have brought

this lawsuit. Saad Depo., at pp. 121:19-122:6, 29:9-22.

       RESPECTFULLY SUBMITTED this 27th day of February, 2020.


                                            By     /s/ Benjamin J. Naylor
                                            Benjamin J. Naylor (ct30702)
                                            BURNSBARTON PLC
                                            2201 E. Camelback Rd., Suite 360
                                            Phoenix, AZ 85016
                                            T: (602) 753-4500
                                            F: (602) 428-7012
                                            ben@burnsbarton.com
                                            Attorney for Defendant




                                               13
       Case 3:19-cv-00135-JCH Document 19-1 Filed 02/27/20 Page 14 of 14



          CERTIFICATE OF SERVICE & NOTICE OF ELECTRONIC FILING

       I hereby certify that on the 27th day of February, 2020, I electronically transmitted the

foregoing document to the Clerk’s office using the ECF System for filing and transmittal of a

Notice of Electronic filing to the following ECF registrant:


               James V. Sabatini, Esq.               (jsabatini@sabatinilaw.com)




                                             /s/ Carolyn Galbreath
                                             An employee of BURNSBARTON PLC




                                                14
